Exhibit 10.1

MEMORANDUM OF UNDERSTANDING
 
 
WHEREAS, Integrated Electrical Services, Inc. (the “Company”) and James A.
Robertson (“Robertson”) are parties to that certain Employment Agreement,
entered into on December 6, 2007 (the “Employment Agreement”),and
 
WHEREAS, the Company has determined that it no longer needs the services of
Robertson as Group Vice President, Industrial; and
 
WHEREAS, pursuant to Article IV C. of the Employment Agreement Robertson is
entitled to resign for Good Reason as defined in the Employment Agreement and
receive certain payments and benefits; and
 
WHEREAS, the Company desires to retain the services of Robertson for a period of
time following his removal as Group Vice President, Industrial to assist in
transition of duties;
 
NOW, THEREFORE, for and in consideration of the mutual promises, covenants and
undertakings contained in this Memorandum of Understanding, and intending to be
legally bound, the Company and Robertson agree as follows:
 
I.  
Continued Employment

 
The Company desires to retain the services of Robertson until November 1, 2009
or such earlier date as the Company may determine and Robertson agrees to
perform such services in assisting in the transition of his duties as the Group
Vice President, Industrial.
 
II.  
Compensation

 
In return for Robertson’s performance of services until November 1, 2009 or such
earlier date as the Company may determine, the Company shall pay Robertson his
current salary through such date as his employment shall terminate.  In
addition, the Company shall continue Robertson’s current health and welfare
benefits and he shall continue to participate in any and all Company retirement
plans on the same basis as he currently participates during this
period.  Finally, upon Robertson’s termination of employment the Company shall
grant Robertson 8,000 shares of the Company’s common stock pursuant to the
Company’s 2006 Equity Incentive Plan (as Amended and Restated).  The parties
recognize that Robertson will not receive a payment for Performance Units
previously granted to him in December 2007 as a portion of his Company Long Term
Incentive Plan Award.
 
III.  
Employment Agreement Payments

 
Upon Robertson’s termination of employment on November 1, 2009 or such earlier
date as the Company may determine, Robertson shall be entitled to receive any
and all payments due at that time pursuant to Article IV C. of the Employment
Agreement.  All other terms and conditions of the Employment Agreement remain in
full force and effect.
 
IN WITNESS WHEREOF, the parties have duly executed this Memorandum of
Understanding as of the 22nd day of September, 2009.
 
 
By:  Robertson
  /s/ James A. Robertson                                    James A. Robertson  
 
By:  Integrated Electrical Services, Inc.
/s/ Robert B. Callahan                                  
 
Robert B. Callahan
 
Senior Vice President, Human Resources



 